Case 0:20-cv-60683-WPD Document 155 Entered on FLSD Docket 04/24/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO. 0:20-60683-WPD-CIV-DIMITROULEAS
   JANE DOE,
                                                             Magistrate Judge Snow
          Plaintiff,
   vs.

   RICKEY PATEL, LLC, HUUCU NGUYEN,
   CTN MAINGATE INC., SKY MOTEL, INC.,
   G6 HOSPITALITY LLC, SWEET ROSE
   CORPORATION, CPLG PROPERTIES LLC,
   LQ MANAGEMENT LLC, LA QUINTA
   WORLDWIDE, LLC, LQ FL PROPERTIES, LLC,
   SURENDRA PATEL, MW PLANTATION, LP,
   LQ FL PROPERTIES LLC, LQ FL PROPERTIES LLC,
   CHOICE HOTELS INTERNATIONAL, INC.,
   8444 INVESTMENTS, LLC,,

         Defendant.
   ____________________________________/

                       ORDER APPROVING VOLUNTARY DISMISSALS

          THIS CAUSE is before the Court upon Plaintiff’s Notice of Voluntary Dismissal Without

   Prejudice to Defendant Surendra Patel d/b/a Budget Inn of Orlando [DE 142]; Plaintiff’s Notice

   of Voluntary Dismissal Without Prejudice to Defendant Huucu Nguyen and CTN Maingate Inc.

   d/b/a Roomba Inn & Suites [DE 143]; Plaintiff’s Notice of Voluntary Dismissal Without

   Prejudice to Defendant 8444 Investments, LLC d/b/a Rodeway Inn International [DE 144];

   Plaintiff’s Notice of Voluntary Dismissal Without Prejudice to Defendant Sweet Rose

   Corporation d/b/a Magic Castle Inn & Suites [DE 145]; Plaintiff’s Notice of Voluntary Dismissal

   Without Prejudice to Defendant LQ FL Properties LLC n/k/a CPLG FL Properties LLC d/b/a La

   Quinta Inn & Suites Ft. Lauderdale #982 [DE 146]; Plaintiff’s Notice of Voluntary Dismissal

   Without Prejudice to Defendant LQ FL Properties LLC n/k/a CPLG FL Properties LLC d/b/a La

   Quinta Inn & Suites Sunrise Sawgrass Mills #1048 [DE 147] (the “Notices”), filed herein on
Case 0:20-cv-60683-WPD Document 155 Entered on FLSD Docket 04/24/2020 Page 2 of 2



   April 22, 2020. The Court has carefully reviewed the Notices and is otherwise fully advised in

   the premises.

          Accordingly, it is ORDERED AND ADJUDGED as follows:

          1. The Notices [DE 142, 143, 144, 145, 146, 147] are hereby APPROVED.

          2. Defendant Surendra Patel d/b/a Budget Inn of Orlando; Defendant Huucu Nguyen

              and CTN Maingate Inc. d/b/a Roomba Inn & Suites; Defendant 8444 Investments,

              LLC d/b/a Rodeway Inn International; Sweet Rose Corporation d/b/a Magic Castle

              Inn & Suites; Defendant LQ FL Properties LLC n/k/a CPLG FL Properties LLC d/b/a

              La Quinta Inn & Suites Ft. Lauderdale #982; and Defendant LQ FL Properties LLC

              n/k/a CPLG FL Properties LLC d/b/a La Quinta Inn & Suites Sunrise Sawgrass Mills

              #1048 are DISMISSED.

          3. Defendant’s, Surendra Patel d/b/a Budget Inn of Orlando, Motion to Dismiss

              Plaintiff’s Second Amended Complaint [DE 120] is DENIED as moot.

          4. This case remains pending as to the remaining Defendants

          DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida on

   this 24th day of April, 2020.




   Copies furnished to:
   Counsel of Record
